Citation Nr: 0929994	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-26 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from December 1949 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran has 
had bilateral hearing loss manifested by no worse than level 
I hearing acuity in the right ear and level I hearing acuity 
in the left ear.

2.  Tinnitus did not originate during the Veteran's period of 
active service, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.85, 
Diagnostic Code 6100, 4.86 (2008).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

With regard to the Veteran's claim for service connection for 
tinnitus, the RO provided him with a pre-adjudication notice 
by a letter dated in November 2006.  

This appeal also arises from a disagreement with an initial 
rating following the grant of service connection for 
bilateral hearing loss.  In cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  That burden has not been met in this 
case with regard to the Veteran's appeal of an initial 
evaluation assigned for bilateral hearing loss. 

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice errors 
did not affect the essential fairness of the adjudication now 
on appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The Veteran was notified that his claim for bilateral 
hearing loss was awarded an initial noncompensable evaluation 
with an effective date of June 30, 2006, the date of receipt 
of the claim for service connection.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of receipt of the claim, 
the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
Veteran's service medical records and private medical 
records.  The Veteran has not referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
his claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).   The 
RO provided the Veteran with a VA audiology examination in 
February 2007.   

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Increased Rating for Bilateral Hearing Loss

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected bilateral hearing loss.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness. 38 C.F.R. § 4.85.  To evaluate an 
individual's level of disability, Table VI is used to assign 
a Roman numeral designation for hearing impairment based on a 
combination of the percent of speech discrimination and the 
pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment for 
each ear.  38 C.F.R. § 4.85(e).

If the puretone threshold at each of the specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  
38 C.F.R. § 4.86(b).

The April 2007 rating decision granted service connection for 
bilateral hearing loss and assigned a noncompensable rating, 
effective June 30, 2006.

The Veteran underwent a VA audiology examination in February 
2007.  The puretone thresholds at the frequencies of 1000, 
2000, 3000, and 4000 hertz were 25, 35, 35, and 45, in the 
right ear, respectively, and 25, 30, 35, and 45, in the left 
ear, respectively.  The average puretone threshold for the 
right ear was 35 decibels and 33.75 decibels in the left ear.  
The controlled speech discrimination test was 100 percent in 
both ears.  

The audiological findings correspond to a level I hearing in 
the right ear and level I hearing in the left ear.  38 C.F.R. 
§ 4.85, Table VI.  Under Table VII, a designation of level I 
hearing in the right ear and level I hearing in the left ear 
yields a noncompensable evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Consideration has also been given to section 4.86 for 
exceptional patterns of hearing impairment, but this section 
is not applicable to the February 2007 examination findings.  
Pure tone threshold levels were neither 55 dB or higher at 
each of the four frequencies, i.e., at 1000, 2000, 3000 and 
4000 hertz, nor were they 30 dB or less at 1,000 hertz and 70 
dB or more at 2000 hertz.  38 C.F.R. § 4.86(a) and (b).

In sum, an initial compensable rating for bilateral hearing 
loss is not warranted at any time during the appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54- 56 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the Veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The Veteran's hearing loss has been evaluated 
under the applicable diagnostic code that has specifically 
contemplated the level of occupational impairment caused by 
the disability.  The Board has considered the Court's holding 
in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that 
decision, the Court noted that, unlike the rating schedule 
for hearing loss, the extraschedular provisions did not rely 
exclusively on objective test results to determine whether 
referral for an extraschedular rating was warranted. The 
Court held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Martinak, 21 Vet. App. at 455.

The Veteran essentially reported at the February 2007 VA 
examination that his hearing was not as good as it used to be 
and that it was harder to hear.  The February 2007 examiner 
noted that the Veteran was asked about several situations 
[that could be affected by his hearing loss] and that the 
Veteran simply reported "no" to the questions.  In short, 
the evidence does not reflect that the Veteran's hearing loss 
has caused marked interference with employment, or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Therefore, referral for assignment 
of an extra-schedular evaluation in this case is not in 
order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

Service Connection for Tinnitus

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Veteran filed a service connection claim for tinnitus in 
June 2006.  He reported exposure to high levels of noise 
during active duty service and that he has constant ringing 
in his ears.

Service treatment records are absent for any reports of 
hearing loss or symptoms of tinnitus.  The records show that 
he was treated for a mild acute infection of the external 
canal of the right ear in August 1954.

The Veteran underwent VA audiological examination in February 
2007 and reported that he did not have any problems with 
tinnitus.  The examiner concluded that tinnitus was not due 
to the Veteran's active duty service.

The Board finds that service connection for tinnitus is not 
warranted.  The service treatment records do not document any 
complaints of tinnitus.  Post-service, the Veteran has 
provided conflicting statements of actually suffering from 
tinnitus.  In his June 2006 claim for service connection for 
tinnitus, the Veteran reported constant ringing in his ears.  
On VA examination in February 2007, however, he denied having 
any problems with tinnitus.  Even assuming that the Veteran 
does currently have tinnitus, the Board finds that the 
evidence is against service connection as it fails to 
establish a relationship between any current tinnitus 
disorder and the Veteran's military service.  The record does 
not reflect that the Veteran complained of tinnitus until his 
application for VA benefits was received in June 2006.  In 
this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Moreover, the record is silent for any 
competent (medical) evidence that relates the Veteran's 
current tinnitus to his active duty service.  The only 
medical opinion in the record that specifically address this 
matter, the report of the February 2007 VA audiological 
evaluation, is to the effect that tinnitus is not related to 
the Veteran's active duty service.  And because there is no 
competent evidence to the contrary, the opinion is 
persuasive.  The Veteran's own statements relating his 
tinnitus to noise exposure in service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

Thus, a preponderance of the evidence is against the 
Veteran's claim for tinnitus.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply. See 38 U.S.C.A. § 5107(b).

ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.

Service connection for tinnitus is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


